ACKNOWLEDGEMENTS
The present application is being examined under the pre-AIA  first to invent provisions. 

The Examiner acknowledges receipt of the amendment filed 1/8/21 wherein claims 1-15 were canceled and claims 16-25 were added.  In addition, the Examiner acknowledges the amendment filed 1/7/21 wherein the claims and abstract were amended.  Still, the Examiner acknowledges the filing of substitute specifications on 3/26/21 and 4/28/21.
	Note(s):  Claims 16-25 are pending.

APPLICANT’S INVENTION
The instant invention is directed to a 177Lu uPAR binding peptide conjugated comprising a peptide coupled to 177Lu by a chelating agent.

DOUBLE PATENTING REJECTION
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,994,032. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to 177Lu uPAR binding peptide conjugates that comprise a peptide and 177Lu coupled by a chelating agent.  In addition, the claims disclose overlapping peptides as well as use of the conjugate in treating colorectal and prostate cancer.  Hence, the inventions disclose overlapping subject matter.

112 FIRST PARAGRAPH REJECTION
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16, 18, and 21-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Applicant is reminded that an Inventor is entitled to a patent to protect his work only if he/she produces or has possession of something truly new and novel.  The invention being claimed must be sufficiently concrete so that it can be described for the world to appreciate the specific nature of the work that sets it apart from what was before.  The Inventor must be able to describe the item to be patented with such clarity that the Reader is assured that the Inventor actually has possession and knowledge of the unique composition that makes it worthy of patent protection.  The instant application does not sufficiently describe the invention as it relates to peptides other than:  
 
    PNG
    media_image1.png
    226
    568
    media_image1.png
    Greyscale
                              

    PNG
    media_image2.png
    182
    564
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    129
    564
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    127
    564
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    45
    494
    media_image5.png
    Greyscale
.  Thus, what the Reader gathers from the instant application is a desire/plan/first step for obtaining a desired result.  While the Reader can certainly appreciate the desire for achieving a certain end result, establishing goals does not necessarily mean that an invention has been adequately described.
	While compliance with the written description requirements must be determined on a case-by-case basis, the real issue here is simply whether an adequate description is necessary to practice an invention described only in terms of its function and/or based on a disclosure wherein a description of the components necessary in order for the invention to function are lacking.  In order to satisfy the written description requirement, the specification must describe every element of the claimed invention in sufficient detail so that one of ordinary skill in the art would recognize that the Inventor possessed the claimed invention at the time of filing.  In other words, the specification should describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that the Inventor created what is the claimed.  Thus, the written description requirement is lacking in the instant invention since the various terms as set forth above are not described in a manner to clearly allow persons of ordinary skill in the art to recognize that Applicant invented what is being claimed.

112 SECOND PARAGRAPH REJECTIONS
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-18 and 20-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 16, 18, and 21-25:  Independent claim 16 is ambiguous because it is unclear what specific peptides Applicant is referring to that are conjugates compatible with the instant invention.  The claim reads on uPAR peptides in general, but the specification discloses peptides having a beta-cyclohexyl alanine moiety and a FSRYLW and derivatives thereof core.  Hence, it is unclear what peptides Applicant is intending to embrace that may be complexed to a chelating agent and radiolabeled with 177Lu.  Since claims 18 and 21-25 depend upon independent claim 16 for clarity, those claims are also vague and indefinite.
	Claim 17, line 21:  Should ‘(N-(2[beta]thoxyethyl)glycine’ be ‘(N-(2 [beta]methoxyethyl)glycine’ or ‘N-(2[beta]thioxyethyl)glycine’?
	Claim 20:  The claim is ambiguous because it depends from canceled claim 1.
	Claim 20:  The claim is ambiguous because there is no period at the end of the sentence.  In addition, the claim is ambiguous because the structure is not readable.
	Claim 24:  The claim is ambiguous because it is unclear what particular cancer disease Applicant is referring to that is associated with a high uPAR expression.
Claim 24, line 1:  The term “high” is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

CLAIMS NOT FURTHER LIMITING
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 21-23 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claims are each product claims directed to a peptide conjugate.  However, there are no additional product limitations present in the claims.  The claims contain the intended use of the product (for use as a medicament; for use in the treatment of cancer; and for use in the treatment of colorectal cancer or prostate cancer), not further limitations directed to the product components.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
103 REJECTIONS
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 16 and 21-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mazar et al (WO 2007/134274).
	Mazar et al disclose antibodies or other uPAR ligands (e.g., peptide) to uPAR that bind cancer cells which may be used for diagnostic and therapeutic purposes (see entire document, especially, abstract; page 9, fourth complete paragraph; page 10, third complete paragraph; page 32, first paragraph; page 33, second complete paragraph; pages 41-43, claims 2, 9-13, and 25).  The antibody or other uPAR ligand may be labeled with a diagnostically detectable label or labeled with, conjugated to, or fused (in the case of a polypeptide), or a therapeutically active moiety (page 10, fourth through seventh complete paragraphs; pages 32-33, bridging paragraph).
	The antibody and other uPAR ligand may be labeled using a metal chelating group (e.g., DTPA or EDTA).  Possible radioisotopes that may be used include 177Lu (page 21, second and third complete paragraphs; page 33, first complete paragraph).  
	Possible cancers that may be diagnosed or treated include acute myeloid leukemia, chronic myeloid leukemia, breast cancer, various brain tumors, lung cancer, and gastrointestinal cancer (page 13, fifth complete paragraph; page 39, fourth paragraph).  
Both Applicant and Mazar et al disclose conjugates comprising a uPAR binding peptide that may be coupled to a chelating agent and labeled with 177Lu.  Thus, the inventions disclosed overlapping subject matter.
Note(s):  Since claims 21-23 do not further limit the product (conjugate) of independent claim 16, but instead include the intended use of the product, the product in those claims is the same as that for independent claim 16. 

Claims 16-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Persson et al (J. Nucl. Med., January 2012, Vol. 53, pages 138-145) in view of Mazar et al (WO 2007/134274).
Persson et al disclose the visualizing of cancer with 64Cu-DOTA-AE105 (DOTA-Asp-Cha-Phe-Ser-Arg-Tyr-Leu-Trp-Ser) (see entire document, especially, abstract; page 139, Figure 1; page 139, left and right columns, bridging paragraph).  It is disclosed that 64Cu-DOTA-AE105 may be used to evaluate colorectal cancer (pages 142-143, bridging paragraph; page, 143, left column, first complete paragraph).
	While Persson et al disclose 64Cu-DOTA-AE105, the document fails to disclose the radiolabeling of DOTA-AE105 with 177Lu. 
	Mazar et al disclose antibodies or other uPAR ligands (e.g., peptide) to uPAR that bind cancer cells which may be used for diagnostic and therapeutic purposes (see entire document, especially, abstract; page 9, fourth complete paragraph; page 10, third complete paragraph; page 32, first paragraph; page 33, second complete paragraph; pages 41-43, claims 2, 9-13, and 25).  The antibody or other uPAR ligand may be labeled with a diagnostically detectable label or labeled with, conjugated to, or fused (in the case of a polypeptide), or a therapeutically active moiety (page 10, fourth through seventh complete paragraphs; pages 32-33, bridging paragraph).
	The antibody and other uPAR ligand may be labeled using a metal chelating group (e.g., DTPA or EDTA).  Possible radioisotopes that may be used include 177Lu (page 21, second and third complete paragraphs; page 33, first complete paragraph).  
	Possible cancers that may be diagnosed or treated include acute myeloid leukemia, chronic myeloid leukemia, breast cancer, various brain tumors, lung cancer, and gastrointestinal cancer (page 13, fifth complete paragraph; page 39, fourth paragraph).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Persson et al using the teachings of Mazar et al for the following reasons.  (1) Persson et al disclose that it is well known in the art to have a uPAR conjugate comprising a chelating moiety and a peptide wherein the conjugate is radiolabeled and that conjugate may be use for treating and evaluating cancers such as colorectal cancer.  (2) The peptide-chelator conjugate, DOTA-D-Cha-F-s-r-Y-LW-S, of Persson et al overlaps with that of Applicant’s invention.  (3) Mazar et al disclose uPAR binding cancer conjugates that may comprise a peptide, chelating moiety, and 177Lu or other radionuclides (e.g., a copper radionuclide).  (4) Thus, while the peptide-chelator conjugate of Persson et al is radiolabeled with 64Cu, Mazar et al disclose that for uPAR conjugates comprising a peptide and a chelating moiety, it is known in the art to radiolabel with 177Lu.  Hence, a skilled artisan knowing the teachings of Mazar et al as it relate to uPAR binding conjugates would be motivated to not only modify the teachings of Persson et al by replacing 64Cu with 177Lu, but to use the radiolabeled 177Lu conjugate for evaluate various forms of cancer including colorectal cancer.
	Since both references are directed to compositions comprising a peptide, chelating moiety, and a radionuclide which may be used for evaluating/treating cancers, the references may be considered to be within the same field of endeavor.  Thus, the reference teachings are combinable.
Note(s):  Since claims 21-23 do not further limit the product (conjugate) of independent claim 16, but instead include the intended use of the product, the product in those claims is the same as that for independent claim 16. 

PRIORITY DOCUMENT
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/399,820, filed on 11/7/14.

COMMENTS/NOTES
For clarity of the claimed invention, the following suggestions are respectfully made:  (1)  in claim 24, line 1, replace ‘Method’ with ‘A method’; and (2) in claim 25, line 1, replace ‘Method’ with ‘The method’.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        September 26, 2022